Citation Nr: 0204255	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia.

(The issue of entitlement to an increased evaluation for the 
residuals of a nasal fracture, currently evaluated as 10 
percent disabling, will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a 
compensable evaluation for the residuals of a fracture of the 
right tibia.  In that decision, the RO also granted increased 
evaluations of 10 percent for patellofemoral syndrome of the 
right knee and 10 percent for the residuals of a nasal 
fracture.  He subsequently perfected timely appeals regarding 
the disability ratings assigned for each of these 
disabilities.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of this hearing has been obtained 
and associated with the claims folder.  At the time of the 
hearing, the veteran submitted additional documentary 
evidence in support of his claim.  This additional evidence 
has also been associated with the claims folder.

The Board notes that, under previous law, any additional 
evidence submitted directly to the Board following the 
certification of an appeal had to be returned to the agency 
of original jurisdiction (AOJ) for review and, if the 
benefits sought on appeal were not granted, the issuance of a 
Supplemental Statement of the Case, unless that evidence was 
accompanied by a signed waiver of initial consideration by 
the AOJ.  38 C.F.R. § 20.1304(c) (2001).  However, effective 
February 22, 2002, the provisions of paragraph (c) of 
38 C.F.R. § 20.1304 were removed, so as to provide that such 
a waiver is no longer necessary for the Board to consider 
such evidence in the first instance.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.1304).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  In this case, the Board finds that the 
question of which version of this regulation is more 
favorable is essentially irrelevant because the veteran did 
submit a waiver of initial AOJ consideration of the new 
evidence, as provided for under the old version of 38 C.F.R. 
§ 20.1304(c).  Thus, consideration of this evidence by the 
Board in the first instance is appropriate regardless of 
which version of this regulation is applied.

Further, it should be noted that the Board is undertaking 
additional development with respect to the claim for an 
increased evaluation for the residuals of a nasal fracture 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's postoperative patellofemoral 
pain syndrome of the right knee is manifested by no more than 
slight impairment in his right knee.

2.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a right tibia 
fracture are manifested by subjective complaints of pain in 
the right lower extremity, but not by malunion of the tibia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative patellofemoral pain syndrome of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).

2.  The criteria for a compensable evaluation for the 
residuals of a right tibia fracture have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1996, the veteran filed claims of entitlement to 
service connection for several disabilities, including 
residuals of a right leg injury and a right knee injury. 

In a report of a VA general medical examination conducted in 
February 1997, it was noted that the veteran had sustained 
injuries to both knees while playing sports in service and 
that he had undergone two arthroscopic procedures in the 
right knee.  During this examination, the veteran reported 
that his right knee sometimes became stiff and swollen, and 
that prolonged standing would cause it to give way.  He also 
reported that his right knee locked up all of the time.  
Examination of his knees revealed no evidence of deformities, 
soft tissue swelling, redness, or increased heat.  The 
examiner indicated that extension in the right knee was to 0 
and that flexion was to 140.  McMurray's sign was found to be 
negative bilaterally, and no laxity of the cruciate or 
collateral ligaments was found in either knee.  Neurological 
examination was found to be essentially within normal limits.  
The examiner noted a diagnosis of bilateral knee arthralgia, 
post-traumatic.

In a March 1997 rating decision, the RO granted service 
connection for patella femoral syndrome of the right knee, 
status post medial plica excision.  Because the RO concluded 
that the recent VA examination was essentially negative for 
any current manifestations of this disability, it assigned a 
noncompensable disability rating, effective December 23, 
1996.  The RO also granted service connection for the 
residuals of a fracture of the right tibia, on the basis that 
the service medical records showed that he had fractured his 
tibia in April 1987.  Because there was no evidence in the 
record that he experienced any residuals of that injury, the 
RO assigned a noncompensable evaluation, effective December 
23, 1996.

In March 1998, the veteran submitted a signed statement, on a 
preprinted version of a VA Form 21-4138 (Statement in Support 
of Claim) that reads, in pertinent part, as follows:

Request that my VA claim be reopened and my service 
connected condition(s) __________ [space left 
blank] be examined and evaluated in accordance with 
the medical findings with a view toward increased 
compensation.  The reason for this request is that 
the condition(s) mentioned (has/have) worsened 
since my last examination in the following way:

right knee - fracture nose post septorhinoplasty 
residuals fracture
right tibia and amend claim to include arth as adj 
to sc condition.

( x ) [item checked] I have been treated on an 
outpatient basis within the past 12 months for the 
above described condition(s) at VA hospital, 
Decatur, and request, in addition to the physical 
examination report, that you obtain those records 
for evaluation and rating purposes in my case.

Thereafter, the RO obtained copies of the veteran's VA 
treatment records, which show that he received ongoing 
treatment for a variety of problems throughout 1997 and 1998.  
For example, in June 1997, the veteran complained of 
discomfort and limited motion in his right knee.  In October 
1997, an MRI (magnetic resonance imaging) scan of the right 
knee revealed a possible ACL tear versus changes related to 
prior arthroscopy; a questionable anterior horn lateral 
meniscal superior articular surface tear; minimal joint fluid 
and a small medial popliteal cyst; a suspect medial patellar 
facet lesion; and a nonspecific medial superficial lesion in 
the subcutaneous fat, found to be of uncertain etiology and 
significance.  Later in October 1997, the veteran reported 
experiencing pain in his right knee and right ankle.  He 
indicated that he had twisted his ankle several months before 
and again the previous week.  Examination revealed that he 
had full range of motion in the ankle with pain, and some 
mild swelling.  He also said the greatest problem in his knee 
was instability.

In May 1998, the veteran underwent a VA general medical 
examination.  He reported experiencing chronic pain in his 
leg, and that he had been seeing a private physician, Dr. 
W.L., over the past two years.  He also reported experiencing 
acute swelling in his right knee with prolonged standing, and 
a locking of the right knee when squatting.  Examination 
revealed no effusion or crepitus in the right knee, and no 
pain in the medial line or collateral joint line.  The VA 
examiner noted some tenderness in the medial suprapatellar 
region, but no hyperextension of the right knee.  The 
examiner also noted that the veteran had full range of motion 
in the right knee, with good strength and tight hamstrings.  
The examiner indicated that knee surgery had apparently been 
suggested by his private physician, but that the veteran was 
undecided as to whether he wanted it.  The examiner noted 
that a review of his VA orthopedic notes revealed that 
symptoms with regard to his knee were minimal.  X-rays of the 
right tibia and fibula were found to be within normal limits.  
The examiner noted a diagnosis of subjective complaints of 
pain, swelling, locking, and laxity of the right knee, with 
right leg pain; and status post right tibia fracture, with 
subjective complaints and X-rays within normal limits.

In the September 1998 rating decision, the RO granted a 10 
percent disability rating for the veteran's patellofemoral 
syndrome of the right knee, effective March 23, 1998.  The RO 
also denied a compensable evaluation for the residuals of his 
right tibia fracture.  He subsequently perfected a timely 
appeal regarding that decision.

In April 1999, the veteran presented testimony at a personal 
hearing at the RO.  He stated that his knee usually locked up 
three or four times a day, and that it often caused him to 
fall.  He indicated that he was currently working as a 
correctional officer in a state prison and that his knee 
disorder was causing him problems at work.  The veteran noted 
that he wore a knee and ankle brace all of the time, although 
he only felt that they helped about twenty percent of the 
time.  He also reported that he experienced daily swelling in 
his knee, as well as a throbbing pain.  He indicated that he 
had been seeking treatment for this disability from Dr. W.L., 
a private physician.  With respect to his right tibia 
fracture, the veteran indicated that he did not believe that 
his injury healed properly in service.  He indicated that he 
felt pain in his right leg, and that it was shorter than his 
left leg, which he believed to be due to atrophy.  During 
this hearing, the hearing officer advised the veteran that he 
should submit records of the treatment he received from Dr. 
W.L.  The hearing officer also provided the veteran's 
representative with a VA Form 21-4142 (Authorization for 
Release of Information), and explained to the veteran that, 
by completing this form, the RO could obtain copies of those 
records on his behalf.

In a letter to the veteran dated in September 1999, the RO 
noted that he had reported receiving treatment from Dr. W.L., 
a private physician.  The RO advised the veteran that, if he 
wished for VA to obtain records of this treatment on his 
behalf, he must complete and sign the enclosed VA Form 21-
4142.  There is no indication in the record that the veteran 
ever responded to this letter.

In October 1999, the VA contracted QTC Medical Services to 
provide the veteran with another medical examination.  He 
reported experiencing pain, swelling, and weakness in his 
right knee, and he indicated that it locked up on him from 
time to time.  He indicated that he used a knee brace from 
time to time, and that he was unable to walk or stand for 
prolonged periods of time due to pain in his knee.  
Examination of the knee and lower extremity revealed evidence 
of pain with motion.  The examiner noted that flexion of the 
right knee was to 140 degrees with pain, and that extension 
was painful at 0 degrees.  Active range of motion was noted 
to be from 140 degrees of flexion to 0 degrees of extension.  
Drawer sign and McMurray's test were both found to be within 
normal limits bilaterally.  The examiner noted that neuro-
vascular examination was intact distally.  The examiner found 
that there was no evidence of constitutional signs of 
arthritis.  X-rays of the nasal bones were found to be 
normal, with no evidence of fracture or dislocation.  The 
examiner noted that X-rays of the right knee revealed no 
evidence of fracture, dislocation, or degenerative disease, 
and that X-rays of the right tibia and fibula revealed no 
evidence of fracture.  The examiner found that the X-rays of 
the tibia and fibula were essentially unremarkable, with no 
evidence of remodeling.

In a Supplemental Statement of the Case (SSOC) dated in 
November 1999, the RO continued to deny increased evaluations 
for the veteran's claimed disabilities.  In the SSOC, the RO 
noted that the veteran had not responded to its September 
1999 letter by submitting a completed VA Form 21-4142, and 
that Dr. W.L.'s records had therefore not been obtained and 
associated with the record.

During his September 2001 hearing before the undersigned, the 
veteran testified that he wore a knee brace all of the time 
due to pain and other symptoms in his right knee.  He stated 
that, if he did not wear the brace, his knee would give way 
and cause him to fall.  He also reiterated that he was unable 
to stand or walk for prolonged periods of time due to pain in 
his knee.  The veteran reported that physical therapy had not 
helped him much, and that his symptoms bothered him most 
after he left work at the end of the day.  With respect to 
his residuals of a right tibia fracture, the veteran 
indicated that he did not believe that his bone healed 
properly.  He also indicated that he believed that his tibia 
fracture caused his right knee problems to be more severe 
than they otherwise would have been.  The veteran stated that 
a sharp, stabbing pain often radiated down from the area of 
his tibia to his right foot.  During this hearing, the 
veteran testified that he was currently being treated for his 
disabilities by Drs. A. and S., and that he was planning to 
undergo an additional examination and MRI studies within the 
next few weeks.

Also at the Travel Board hearing, the veteran requested an 
additional period of time in which to submit further medical 
evidence.  In response to questioning by the undersigned, the 
veteran stated that he was planning to submit records of 
treatment he had been receiving from two physicians.  The 
undersigned also explained to the veteran that, under the 
Veterans Claims Assistance Act of 2000, VA had a 
responsibility to assist him in obtaining these records, if 
he so desired.  Although the veteran stated that he did not 
foresee any difficulty in obtaining these records, he was 
advised that he could always request that VA attempt to 
obtain them on his behalf.

In October 2001, the veteran submitted a May 2001 medical 
report from Dr. A., which was accompanied by a report of a CT 
scan of his paranasal sinuses.  This report refers only to 
treatment received for the veteran's sinus problems.  No 
complaints or findings are noted regarding his right lower 
extremity.

Analysis

A.  Preliminary matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate his claims of entitlement to increased 
evaluations for a right knee disorder and for the residuals 
of a fracture of the right tibia (the other issue, increased 
rating for his service-connected residuals of a nasal 
fracture, is addressed in the Remand, below).  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C.A. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims of entitlement to increased evaluations for a right 
knee disorder and for the residuals of a fracture of the 
right tibia.  The veteran has been provided with a VA general 
medical examination, and another medical examination through 
QTC services.  The Board recognizes that the veteran has 
reported receiving treatment for his service-connected 
disabilities from several private physicians whose records 
have not been obtained.  However, we believe that the veteran 
has been properly advised that VA can obtain these records if 
he so desires, but that he has failed to submit completed VA 
Forms 21-4142, or other authorizations that would allow VA to 
do so.  For example, the record reflects that the veteran was 
advised that VA could obtain records from Dr. W.L. in both 
his April 1999 hearing and a September 1999 letter from the 
RO.  However, although he was provided with the appropriate 
forms in both instances, he failed to complete and submit 
them.  Similarly, during his September 2001 hearing before 
the undersigned, in which he reported receiving treatment 
from Drs. A. and S., the veteran was specifically advised 
that VA is required to obtain records on his behalf if he 
authorizes the agency to do so.  However, no request to 
obtain these records were ever submitted, even though he was 
subsequently granted a 30-day extension in order to either 
obtain his treatment records from Drs. A. and S. himself, or 
to request that VA do so on his behalf.  Therefore, in light 
of the above, the Board finds that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
in full.  Therefore, the Board believes that we may proceed 
with a decision in this case, without prejudice to the 
veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, No. 99-2210, slip op. at 8 (U.S. 
Vet. App. Dec. 20, 2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation-right knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's right knee disorder is currently evaluated as 
10 percent disabling under the criteria of Diagnostic Code 
(DC) 5257, which pertains to impairment of the knee.  Under 
this code, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 
30 percent evaluation is assigned when it is severe.  38 
C.F.R. § 4.71a, DC 5257.

The Board notes, in passing, that DCs 5260 and 5261 
contemplate limitation of motion in the leg.  DC 5260 
provides for a 0 percent evaluation where flexion of the leg 
is limited to 60 degrees; a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.

Under DC 5261, a 0 percent evaluation requires extension of 
the leg is limited to five degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2001) which reflects that normal flexion and extension of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against an increased evaluation for the veteran's right knee 
disorder.  In reaching this conclusion, the Board found the 
most probative evidence of record to be the reports of his 
May 1998 and October 1999 examinations, which both revealed 
his right knee disorder to be virtually asymptomatic on 
examination.  For example, the May 1998 VA examiner found 
that he had full range of motion and good strength in his 
right knee, with no evidence of effusion or crepitus.  
Although the veteran has reported on numerous occasions that 
his knee often gives out, the report of this examination is 
negative for any findings of instability or subluxation.  In 
fact, the VA examiner specifically found that his right knee 
symptoms were only minimal, which the Board believes to be 
consistent with the 10 percent evaluation currently assigned 
for slight impairment under DC 5257.  Similarly, the October 
1999 QTC examiner also noted that the veteran had full range 
of motion in his right knee, and that the Drawer sign and 
McMurray's test were both negative.  The report of this 
examination is also negative for objective findings of 
subluxation, instability, and any other objective 
manifestations of his right knee disorder.  

In short, the competent and probative evidence of record 
reveals that the veteran's service-connected right knee 
disorder is manifested by no more than slight impairment in 
his right knee.  The Board is of course cognizant that he has 
repeatedly asserted that his right knee disorder is 
manifested by pain, swelling, weakness, and instability 
causing him to fall.  However, as discussed in detail above, 
repeated physical examination has revealed objective findings 
of only minimal symptoms, such as tenderness and pain on 
motion.

The Board has given consideration to evaluating the veteran's 
service-connected right knee disorder under alternate 
diagnostic codes.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As 
discussed in detail above, both the May 1998 and October 1999 
examinations reported that the veteran has full range of 
motion in his right knee, as defined by Plate II in the 
regulations.  Even though some pain on motion was found 
during both of these examinations, he was reportedly still 
able to move his leg from 0 to 140 degrees.  Thus, the Board 
finds that DCs 5260 and 5261 do not apply.  Furthermore, X-
rays obtained during both of these examinations showed no 
evidence of degenerative disease in the veteran's right knee 
joint.  In addition, the October 1999 examiner specifically 
found that there were no constitutional signs of arthritis 
found on examination.  Therefore, DCs 5003 and 5010, which 
pertain to arthritis, also do not apply.  In addition, there 
is no evidence of ankylosis of the right knee in this case.  
Consequently, DC 5256 is not for application.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in Johnson v. Brown, 9 Vet. App. 
7, 11 (1996), the Court held that, where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  In this case, the 
veteran has been rated under DC 5257, which is not predicated 
on limitation of motion.  Moreover, as discussed in detail 
above, the competent and probative evidence demonstrates that 
the veteran has a full range of motion in his right knee, 
even when limitation due to pain is considered.  Thus, a 
separate disability rating based upon limitation of motion is 
not warranted.  For these reasons, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply in this 
matter.

The Board further notes that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability is not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where disagreement has been expressed 
as to an initially assigned disability evaluation, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts found 
during the claim and appeal period.

The record reflects that service connection was initially 
established for the veteran's service-connected right knee 
disability in a March 1997 rating decision.  In that 
decision, the RO granted a noncompensable evaluation for this 
disability, effective December 23, 1996, which is the date on 
which he filed his initial claim for service connection.  The 
veteran was notified of that decision in a letter from the RO 
dated April 4, 1997.  Thereafter, in a statement received by 
the RO on March 23, 1998, the veteran indicated that he was 
seeking an increased evaluation for his service-connected 
right knee disability.  The RO subsequently granted an 
increased disability rating of 10 percent in the September 
1998 rating decision, and assigned an effective date of March 
23, 1998, for that evaluation.  The RO chose an effective 
date of March 23, 1998, because that was the date on which it 
received the veteran's claim for an increased evaluation.  
See 38 C.F.R. § 3.400.

In a statement submitted in April 1999, the veteran argued 
that his March 1998 statement was actually intended to be a 
Notice of Disagreement (NOD) regarding the effective dates 
assigned in the March 1997 rating decision, rather than as a 
new claim.  He argued that, for this reason, the increased 
evaluation that was assigned in the September 1998 rating 
decision should be made effective from December 23, 1996, the 
date on which the RO received his original claim for service 
connection.  The Board notes in passing that, if the March 
1998 statement were accepted as an NOD, then the Court's 
holding in Fenderson would apply, because this case would be 
on appeal from the initial rating decision.

An NOD is defined as a written communication from a claimant 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO, and a desire to contest 
the result.  An NOD must be in terms which can reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. §§ 20.200, 20.201.  
See also Gallegos v. Principi, ___ F.3d ___, 
No. 01-7037 (Fed. Cir. Mar. 15, 2002) (holding that it is 
reasonable for the Secretary to require that an NOD contain 
terms that can be reasonably construed as disagreement with a 
determination and a desire for appellate review).  Having 
reviewed the veteran's March 1998 statement, the Board finds 
that this document does not constitute a valid NOD as defined 
by the regulations.  In essence, the Board believes that it 
is clear from the text of this document that the veteran was 
neither expressing disagreement with the disability ratings 
assigned in the March 1997 rating decision, nor expressing a 
desire for appellate review.

In fact, it is obvious that the March 1998 document was 
intended, when it was filed, solely as a claim for an 
increased evaluation, as it specifically requested "that my 
VA claim be reopened and my service connected condition(s) . 
. . be examined and evaluated in accordance with the medical 
findings with a view toward increased compensation.  The 
reason for this request is that the condition(s) mentioned 
(has/have) worsened since my last examination . . . ."  
(Emphasis added.)  We recognize that the VA Form 21-4138 had 
been preprinted with the foregoing language (perhaps by the 
veteran's representative), with his personal identifying data 
and specific disabilities added to the form before its 
submission.  Nevertheless, it is important to observe that 
nowhere in this document did the veteran express any 
dissatisfaction with the previously assigned ratings, nor did 
he indicate any desire to appeal the March 1997 rating 
decision.  Furthermore, the Board finds that, under the law, 
the veteran, even though well intentioned, cannot 
retroactively convert that document into an NOD by stating 
that it was intended as such, more than one year after the 
document was submitted, and over one year after the period in 
which to file a timely NOD as to the March 1997 rating 
decision had expired.  See 38 C.F.R. § 20.302.

In short, the Board finds that, even under the most liberal 
reading, the veteran's March 1998 statement cannot be 
construed as an NOD regarding the March 1997 rating decision.  
Accordingly, the Board finds that there can be no basis for 
assigning an effective date for his 10 percent evaluation 
prior to March 23, 1998, and that the Court's holding in 
Fenderson does not apply in this instance.  

The Board notes in passing that, because the Court's holding 
in Fenderson does not apply, consideration of "staged 
ratings" is not necessary in this case.  However, even if it 
were found that this case had been on appeal since December 
1996, and that the holding in Fenderson were applicable, the 
Board believes that staged ratings would not be warranted in 
this instance.  We base this conclusion on the fact that at 
no time during the period since December 1996 has the veteran 
shown disablement equivalent to that greater than the 
assigned rating.  As discussed in detail above, the Board has 
reviewed the reports of the veteran's April 1998 and October 
1998 examinations, and found that results of these 
examinations are consistent with no more than a 10 percent 
evaluation for slight impairment in the right knee.  The 
Board has also reviewed the evidence of record prior to March 
1998, in order to ascertain whether a compensable evaluation 
might have been warranted at any time prior to that date.  
Moreover, the record reflects that the most probative 
evidence of record is the report of his February 1997 VA 
examination, which showed his right knee to be essentially 
asymptomatic.  The VA examiner noted that he had normal range 
of motion in his right knee, and that there was no evidence 
of deformity, heat, redness, or swelling.  There was also no 
laxity found in the cruciate or collateral ligament, and 
McMurray's sign was negative.  The report of this examination 
is negative for any evidence of instability or other symptoms 
in his right knee.  Thus, the Board cannot identify any basis 
in this report for assigning a compensable evaluation for the 
veteran's right knee disability.  Similarly, the Board cannot 
identify any basis in his 1997 VA treatment records for 
assigning a compensable evaluation.  Thus, even if the 
Court's holding in Fenderson did apply, the Board finds that 
the preponderance of the evidence would be against the 
assignment of a compensable evaluation prior to March 23, 
1998.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's right knee 
disability.  The Board is unable to identify any clinical 
evidence which would provide a basis for the assignment of an 
evaluation in excess of 10 percent for the veteran's 
postoperative patellofemoral pain syndrome of the right knee.  
The benefit sought on appeal must accordingly be denied.

C.  Compensable evaluation-right tibia

The veteran's residuals of a fracture of the right tibia are 
currently evaluated as noncompensable under the criteria of 
DC 5262, which pertains to impairment of the tibia or fibula.  
Under this code, malunion of the tibia or fibula with slight 
knee or ankle disability warrants a 10 percent evaluation, 
malunion of the tibia or fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation, and malunion of 
the tibia or fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5262.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against granting a compensable evaluation for the veteran's 
service-connected residuals of a fracture of the right tibia.  
As noted above, a 10 percent disability is warranted if there 
is malunion of the tibia with slight knee or ankle 
disability.  However, in this case, X-rays obtained in April 
1998 and October 1999 showed no evidence of abnormalities in 
the veteran's tibia.  Absent any evidence of malunion in his 
tibia, the Board cannot identify any basis on which to grant 
a compensable evaluation for his residuals of a fracture of 
the tibia.

The Board recognizes that the veteran has reported 
experiencing a variety of problems in his right knee, and 
that he has sometimes attributed these problems to his in-
service tibia fracture.  However, we already considered all 
of the symptoms he reported in his right knee in evaluating 
his claim of entitlement to an increased evaluation for 
postoperative patellofemoral pain syndrome of the right knee.  
The Board has concluded that the symptoms he experienced in 
his right knee were consistent with an evaluation of 10 
percent under the criteria of DC 5257.  Thus, because we have 
already considered all of the veteran's knee symptoms in 
finding that a 10 percent rating was appropriate under DC 
5257, we cannot again consider those symptoms in evaluating 
his tibia fracture under DC 5262, because that would amount 
to pyramiding by compensating the veteran for identical 
manifestations under different diagnoses.  See 38 C.F.R. 
§ 4.14.  

Furthermore, the Board notes that, even if consideration of 
his knee symptoms were permitted, a compensable evaluation 
would still not be warranted under the criteria of DC 5262, 
because there is no evidence of malunion of the tibia.  
Similarly, although the veteran has also reported 
experiencing pain and other symptoms in his right ankle, such 
symptoms cannot warrant a compensable evaluation under 
DC 5262 unless there is evidence of malunion of the tibia.

In light of the veteran's complaints of pain and other 
symptoms in his right ankle, the Board has given 
consideration to evaluating his service-connected residuals 
of a right tibia fracture under different diagnostic codes 
pertaining to the ankle.  See Butts, Pernorio, supra.  
However, there is no indication in the record that he 
experiences limitation of motion in the ankle.  Thus, DC 5271 
does not apply.  Moreover, there is no indication of 
ankylosis in the ankle.  Therefore, DC 5270 is also not for 
application.

As discussed in detail above, the veteran has asserted that 
his March 1998 statement was actually intended to be an NOD 
regarding the effective dates assigned in the March 1997 
rating decision, rather than as a new claim.  He appears to 
have made this assertion in regard to each of his claimed 
disabilities.  However, because the Board has already 
addressed this contention in detail in regard to his right 
knee disability, and found that his March 1998 did not 
constitute an NOD, but instead a new claim for increase, our 
analysis will not be repeated here.  We do note, however, 
that, even if the March 1998 statement were taken to be an 
NOD, and the Court's holding in Fenderson did apply, the 
preponderance of the competent and probative evidence would 
be against the assignment of a compensable evaluation for his 
residuals of a right tibia fracture at any time since 
December 1996.  The Board has based this conclusion on the 
report of the veteran's February 1997 VA examination, which 
is entirely negative for any complaints or findings regarding 
the veteran's tibia.  Although numerous complaints were noted 
regarding his right knee, these complaints have already been 
addressed in our discussion, above, of his service-connected 
right knee disability.  In essence, the Board finds that at 
no time during the period since December 1996 has the veteran 
shown disablement due to his right tibia fracture that is 
equivalent to a compensable disability rating under the 
criteria of DC 5262.  See Fenderson, supra.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable disability rating for the veteran's residuals 
of a fracture of the right tibia.  The benefit sought on 
appeal must accordingly be denied.




ORDER

Entitlement to an increased evaluation for postoperative 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right tibia is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.

 

